Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to the application filed on or reply to the remarks of  12/29/2020. The instant application has claims 1-2 pending. The device for storage controller executing discrete programs. There a total of 2 claims.
Drawings
The drawing filed on 12/29/2020  has been accepted and in compliance of 37 CFR 1.83 & 37 CFR 1.84.
Specification
The disclosure filed on 12/29/2020  is accepted.

Claim Objections
Claim 1 is  objected to because of the following informalities:  the claim references elements but not clear which figure it referring to,  e.g. 308, 411, 412,  413, 414, 417. The examiner recommends removing references to elements.  Appropriate correction is required.

Claims 1-2 are  objected to because of the following informalities:   the last limitation mentions “means” which has special legal meaning, the examiner believes the applicant does not intend for means-for interpretation.    Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims merely lists elements in an storage controller but does not have any limitation dealing with what it does, i.e. that is what does storage controller do beyond running an stored discrete software. 

Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  storage controller being used for what purpose and what problem does it solve.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it uses legal terms like “means”.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Spec Par 121, 123 at least mentions hyperlinks,  the jumbo specifications means that there are other paragraph that might also contain hyperlinks.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub 2010/0017189 to Naydon in view of US Patent Pub 2003/0097611 to Delaney.

Regarding Claim 1. Naydon discloses A storage device, comprising: storage media; first linking means for coupling the storage device to one or more host computers or other digital systems via a network or other communication system (embodiment of interface 308); and a storage controller including a program store operative to receive and store one or more discrete softwares included in a group of discrete softwares consisting of, content management softwares (Storage Controller Application Programs, SCAPs, or Storage Controller Interface Programs, SCIPs), data management softwares (SCAPs or SCIPs), storage access softwares (SCIPs), sEP" data access softwares (SCIPs),[sE search softwares (SCAPs), other application softwares (SCAPs), other interface softwares (SCIPs), and Cognitive Computing (Big Data Analytics / Artificial Intelligence) application softwares (SCAPs), and device management softwares; and a storage controller processor, including a software execution processor operative to provide the Storage Access Interface Layer (SAIL, 411) and the Storage Device Binary Interface (SDBI, 412), and said storage controller processor coupled to said storage media component and said program store, said storage controller processor being operative to initiate or continue execution of one or more of the stored discrete softwares, and said storage controller further including second linking means (Media Controller Interface, MCI, 414 connects to interface 417) for coupling the storage controller to said storage media (Par. 0013-0015 & Par. 0018, the iSCSI initiator is loaded with software that communicates with storage). 

But Naydon does not disclose  a storage media controller processor operative to provide the Media Page 220 of 223Access Layer Interface (MALI, 413).

In the same field of endeavor as the claimed invention, Delaney discloses a storage media controller processor operative to provide the Media Page 220 of 223Access Layer Interface (Par. 0039 & Par. 0035, the busses and channel for communication over the network & Fig. 3)

It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify  Naydon invention to incorporate a storage media controller processor operative to provide the Media Page 220 of 223Access Layer Interface for the advantage of  communicate over the internet and buss architecture as taught in Daleney see Par. 0044.


Regarding Claim 2. Naydon discloses A storage device, comprising: storage media; a storage controller including a program store operative to receive and store one or more discrete softwares included in a group of discrete softwares consisting of, content management softwares (Storage Controller Application Programs, SCAPs, or Storage Controller Interface Programs, SCIPs), data management softwares (SCAPs or SCIPs), storage access softwares (SCIPs), sEP" data access softwares (SCIPs),[sE search softwares (SCAPs), other application softwares (SCAPs), other interface softwares (SCIPs), and Cognitive Computing (Big Data Analytics / Artificial Intelligence) application softwares (SCAPs), and device management softwares; and a storage controller processor, including Page 221 of 223a software execution processor operative to provide the Storage Access Interface Layer (SAIL, 411) and the Storage Device Binary Interface (SDBI, 412), and said storage controller processor coupled to said storage media component and said program store, said storage controller processor being operative to initiate or continue execution of one or more of the stored discrete softwares, and said storage controller further including a linking means (Media Controller Interface, MCI, 414 connects to interface 417) for coupling the storage controller to said storage media(Par. 0013-0015 & Par. 0018 & Fig. 2 & , the iSCSI initiator is loaded with software that communicates with storage) .

But Naydon does not disclose  a storage media controller processor operative to 
provide the Media Page 220 of 223Access Layer Interface (MALI, 413).

In the same field of endeavor as the claimed invention, Delaney discloses a storage media controller processor operative to provide the Media Page 220 of 223Access Layer Interface (Par. 0039 & Par. 0035, the busses and channel for communication over the network & Fig. 3)

It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify  Naydon invention to incorporate a storage media controller processor operative to provide the Media Page 220 of 223Access Layer Interface for the advantage of  communicate over the internet and buss architecture as taught in Daleney see Par. 0044.

	Conclusion	

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent Pub 6912548 to Black which discloses the access to logical volumes.

US Patent Pub 2007/0038656 to Black, which discloses the checking of authorization.

US Patent Pub 2010/0223665 to Hsu, which discloses WORM logic controller.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool, i.e. Microsoft Teams. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on Monday-Friday, 9:00 AM- 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov